t c summary opinion united_states tax_court milton m scarborough petitioner and judy h scarborough barrentine intervenor v commissioner of internal revenue respondent docket no 6135-03s filed date milton m scarborough pro_se judy h scarborough barrentine pro_se marshall r jones and robert w west for respondent halpern judge this case was heard pursuant to sec_7463 the case arises from a request for relief made by petitioner of respondent pursuant to sec_6015 for relief from unless otherwise noted all section references are to the internal_revenue_code as currently in effect and rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar joint_and_several_liability for federal_income_tax for petitioner’s taxable_year petitioner made such request by submitting a form_8857 request for innocent spouse relief dated date the request respondent denied the request by notice_of_determination dated date on date petitioner timely filed a petition for review of respondent’s determination the petition on date judy h scarborough barrentine petitioner’s former wife intervenor timely elected to intervene in this proceeding the sole issue before us is whether respondent abused his discretion in denying the request we conclude that he did not the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority background some facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in yazoo city mississippi petitioner and intervenor made a joint_return of federal_income_tax the return for their taxable calendar_year the return shows gross_income of dollar_figure of which only dollar_figure percent is attributable to intervenor the return also shows total_tax due of dollar_figure and withholding credits of dollar_figure leaving a balance due of dollar_figure petitioner and intervenor signed the return on date and it was received by respondent on date no payment accompanied the return petitioner and intervenor separated on date and intervenor filed for divorce on date petitioner and intervenor divorced on date among other things a property settlement agreement the settlement agreement entered into by petitioner and intervenor in connection with the divorce provides petitioner and intervenor shall equally will sic be responsible for paying the tax_liability owed to the internal_revenue_service in the approximate amount of dollar_figure on the request petitioner concedes an underpayment_of_tax for on date the date he made the request petitioner paid dollar_figure to respondent to be credited against the unpaid liability and claimed credit in the amount of dollar_figure for two previous payments the total of the three payments being dollar_figure which petitioner claimed satisfied his one-half of the then outstanding tax_liability petitioner requested equitable relief from the remaining liability petitioner based his request on his belief that the settlement agreement obligated him to pay only one-half of the tax_liability respondent’s principal reason for denying the request was his disagreement with the petitioner that the settlement agreement limited petitioner’s liability as between him and intervenor to one-half of the tax_liability i introduction discussion as a general_rule spouses making joint federal_income_tax returns are jointly and severally liable for all taxes shown on the return or found to be owing sec_6013 in certain situations however a joint_return filer can avoid such joint_and_several_liability by qualifying for relief therefrom under sec_6015 there are three types of relief available under sec_6015 full or apportioned relief under sec_6015 proportionate tax relief for divorced or separated taxpayers under sec_6015 and equitable relief under sec_6015 when relief is unavailable under either sec_6015 or c petitioner’s only claim is that he is entitled to equitable relief under sec_6015 sec_6015 provides f equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability the parties agree that petitioner is eligible to be considered for equitable relief under sec_6015 because relief is not available to the petitioner under sec_6015 or c they disagree whether under the facts and circumstances presented to respondent it was inequitable for respondent to deny petitioner relief from joint_and_several_liability we have jurisdiction to review respondent's denial of petitioner's request for equitable relief under sec_6015 118_tc_106 affd 353_f3d_1181 10th cir 114_tc_276 we review such denial of relief to decide whether respondent abused his discretion by acting arbitrarily capriciously or without sound basis in fact jonson v commissioner supra pincite butler v commissioner supra pincite whether respondent abused his discretion in denying petitioner relief presents a question of fact see 115_tc_183 affd 282_f3d_326 5th cir petitioner bears the burden of proving that respondent abused his discretion see 120_tc_137 see also 119_tc_306 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof affd 101_fedappx_34 6th cir jonson v commissioner supra pincite ii revenue_procedure rev_proc as directed by sec_6015 the commissioner has prescribed procedures to determine whether a taxpayer qualifies for relief from joint_and_several_liability on equitable grounds those procedures are set forth in revproc_2000_15 2000_1_cb_447 this court has upheld the use of those procedures in reviewing a negative determination see washington v commissioner supra pincite jonson v commissioner supra pincite section dollar_figure of revproc_2000_15 lists seven conditions threshold conditions that must be satisfied before the commissioner will consider a request for relief under sec_6015 if the threshold conditions are satisfied relief will ordinarily be granted under circumstances described in section dollar_figure of revproc_2000_15 if that section does not apply the commissioner looks to section dollar_figure of revproc_2000_15 to determine whether the taxpayer should be granted equitable relief sec_4 of revproc_2000_15 lists six factors that the commissioner will consider as weighing in favor of granting relief for an unpaid liability positive factors and sec_4 lists six factors that the commissioner will consider as weighing against granting relief for an unpaid liability negative factors four of the six factors in each group are common to both groups so that the presence or absence of the factor will except in one circumstance necessarily be considered positive or negative with regard to the remaining two factors in each group the absence of the factor is considered neutral by the commissioner because four factors are common to both groups of six factors there are actually eight separate and distinct factors set forth in section dollar_figure of revproc_2000_15 no single factor is determinative and the list is not exhaustive see washington v commissioner supra pincite jonson v commissioner supra pincite petitioner meets the threshold conditions set forth in section dollar_figure of revproc_2000_15 but does not satisfy the conditions set forth in sec_4 we must therefore consider the eight separate and distinct factors set forth in section dollar_figure of revproc_2000_15 although respondent’s appeals officer based his determination principally on his conclusion that the settlement agreement did not limit petitioner’s liability to one- half of the liability and he did not specifically addre sec_2 one of the reciprocal factors is that t he nonrequesting spouse has a legal_obligation pursuant to a divorce decree or agreement to pay the outstanding liability positive or conversely that the requesting spouse bears that obligation negative if neither spouse bears the obligation the resulting absence is necessarily neutral in 122_tc_32 we stated that we consider the absence of significant benefit to be a factor favoring relief the commissioner only considers such absence to be neutral since as discussed infra there is no evidence one way or the other concerning significant benefit we may treat that factor as neutral for purposes of this report all eight factors in his case memorandum we shall consider all eight factors we reach the following conclusions - marital status at the time petitioner made the request he was divorced from intervenor which is considered a positive factor - economic hardship petitioner failed to show economic hardship which failure is considered a negative factor - abuse petitioner failed to show abuse which failure is considered a neutral factor - no knowledge or reason to know petitioner failed to show that at the time he signed the return he had no knowledge or reason to know that intervenor would not pay the tax_liability petitioner signed the return after he and intervenor had separated and after intervenor had filed for divorce putting aside any ambiguity in the settlement agreement that agreement was not entered into until almost months after the return was filed petitioner’s reliance on the settlement agreement to show that he believed intervenor would pay one-half of the liability is therefore misplaced this factor is negative - legal_obligation of nonrequesting spouse the settlement agreement is ambiguous and respondent did not abuse his discretion in considering this factor to be neutral - attributable to nonrequesting spouse petitioner has failed to show that the remaining liability is solely attributable to intervenor conversely he has failed to establish the extent to which such liability is not attributable to him this factor is negative - significant benefit there is no evidence bearing upon whether petitioner did or did not significantly benefit from the unpaid liability this factor is neutral - noncompliance with federal tax laws there is no evidence regarding petitioner’s compliance with federal_income_tax laws in the tax years following this factor is neutral of the factors listed in section dollar_figure of revproc_2000_15 one is positive three are negative and four are neutral petitioner has brought to our attention no circumstances beyond those encapsulated by the section dollar_figure factors our own judgment considering those factors is that it is not inequitable to hold petitioner liable for the unpaid liability respondent therefore did not act arbitrarily capriciously or without sound basis in fact by not granting petitioner relief from that liability iii conclusion respondent did not abuse his discretion in denying petitioner equitable relief from the unpaid liability to reflect the foregoing decision will be entered for respondent
